Citation Nr: 0740683	
Decision Date: 12/28/07    Archive Date: 01/03/08

DOCKET NO.  05-20 689	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for hypertension 
claimed as the result of herbicide exposure.

2.  Entitlement to service connection for prostatitis claimed 
as the result of herbicide exposure.

3.  Entitlement to an initial compensable rating for erectile 
dysfunction.

4.  Whether a timely substantive appeal was received as to 
the October 2002 rating decision which, in part, denied 
reopening for a claim of service connection for dental 
trauma.

5.  Entitlement to special monthly compensation based on the 
need for regular aid and attendance or housebound status.




REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to May 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004  rating decision of the 
RO in Atlanta, Georgia, which granted service connection for 
erectile dysfunction, assigning a noncompensable rating, and 
granting special monthly compensation for loss of the use of 
a creative organ.  The issues of service connection for 
hypertension and a prostate disability arise from a July 2004 
rating decision.  Finally, the issue of a timely Form 9 on 
the issue of reopening a dental claim arises from an August 
2004 administrative decision.  During the pendency of these 
claims, the veteran relocated and his claim is now being 
addressed by the RO in St. Louis, Missouri.  

The Board received evidence directly from the veteran in 
September 2007, which provided his employment history, to 
wit, that he has been unemployed for some time.  In this 
regard, it is noted that the veteran has been in receipt of 
TDIU in recognition of his unemployability, since 2003.  
Therefore, the Board concludes that the evidence is not 
relevant to the present claims, and the file need not be 
returned to the RO for initial consideration.  See 38 C.F.R. 
§ 20.1304(c) (2007) (any pertinent evidence accepted directly 
at the Board must be referred to the agency of original 
jurisdiction (AOJ) for initial review unless this procedural 
right is waived by the appellant).


FINDINGS OF FACT

1.  There is no evidence to show that the veteran was treated 
or diagnosed with hypertension or prostatitis in service or 
within one year of service.

2.  Hypertension and prostatitis are not eligible for 
presumption service connection due to herbicide exposure.

3.  The veteran has erectile dysfunction without deformity of 
the penis or removal of any part of the penis.

4.  On November 18, 2002, the veteran was informed that the 
petition to reopen the claim of service connection for dental 
trauma was denied.  The veteran was advised of his appellate 
rights.

5.  After receiving a timely notice of disagreement (NOD), 
the veteran was provided a statement of the case (SOC) on 
March 3, 2004.  

6.  The veteran did not file a VA Form 9 or substantive 
appeal, addressing the petition to reopen the claim of 
service connection for dental trauma, was received in August 
2004.

7.  The veteran is not blind or in a nursing home and, 
despite his disabilities, he is able and competent to perform 
his activities of daily living, and protect himself from his 
environment, without regular assistance from another person.


CONCLUSIONS OF LAW

1.  The veteran's hypertension was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.304, 3.307, 3.309 (2007).

2.  Prostatitis was not incurred in or aggravated by active 
service, nor may prostatitis be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2007).

3.  The criteria for an initial compensable disability rating 
for erectile dysfunction have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. 4.115b, Diagnostic Codes 
7520, 7521, 7522 (2007).

4.  The veteran's substantive appeal to the October 2002 
rating decision, which denied a petition to reopen a claim 
for service connection for dental trauma, was not timely 
filed, and the Board lacks jurisdiction to consider this 
issue.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 19.30, 
20.101, 20.200, 20.202, 20.300, 20.302, 20.303, 20.304, 
20.305 (2007).

5.  The criteria for special monthly compensation based on a 
need for regular aid and attendance have not been met.  38 
U.S.C.A. § 1114(r) (West 2002); 38 C.F.R. §§ 3.351, 3.352 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folders.  Although the Board has an 
obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
evidence submitted by the veteran or on his behalf.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
(the Board must review the entire record, but does not have 
to discuss each piece of evidence).  The analysis below 
focuses on the most salient and relevant evidence and on what 
this evidence shows, or fails to show, on the claims.  The 
veteran must not assume that the Board has overlooked pieces 
of evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law 
requires only that the Board address its reasons for 
rejecting evidence favorable to the veteran).  

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act

With respect to the veteran's claims, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim.  

Prior to initial adjudication of the veteran's claim, a 
letter dated in May 2004 fully satisfied the duty to notify 
provisions for the claims for service connection.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, at 
187.  The veteran was aware that it was ultimately his 
responsibility to give VA any evidence pertaining to the 
claims.  The May 2004 letter told him to provide any relevant 
evidence in his possession.  See Pelegrini II, at 120-121.  

The Board notes that the veteran was also provided notice of 
the requirements for increased ratings and special monthly 
compensation based on regular aid and attendance in April 
2005.  Although this letter was not sent prior to initial 
adjudication of the veteran's claims, this was not 
prejudicial to him, since he was subsequently provided 
adequate notice in April 2005, he was provided two months to 
respond with additional argument and evidence and the claim 
was readjudicated and an additional supplemental statement of 
the case (SSOC) was provided to the veteran in June 2005.  
See Prickett v. Nicholson, 20 Vet. App. 370 (2006).

Since the Board has concluded that the preponderance of the 
evidence is against the claims for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot, and no 
further notice is needed.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).

The U.S. Court of Appeals for Veterans Claims (Court) 
recently held that "the statutory scheme contemplates that 
once a decision awarding service connection, a disability 
rating, and an effective date has been made, § 5103(a) notice 
has served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the veteran's claim for erectile dysfunction was 
granted, a disability rating, special monthly compensation 
and effective date assigned, in a January 2004 decision of 
the RO.  VA's duty to notify under 38 U.S.C.A. § 5103(a) is 
discharged.  See Sutton v. Nicholson, 20 Vet. App. 419 
(2006).  Accordingly, the Board concludes that any error in 
failing to provide adequate pre-adjudicative notice under 38 
U.S.C.A. § 5103(a) was harmless.  

The Board also concludes VA's duty to assist has been 
satisfied.  The veteran's service medical records and VA 
medical records are in the file.  The veteran has at no time 
referenced outstanding records that he wanted VA to obtain or 
that he felt were relevant to the claims.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim, as defined by law.  
The case of McLendon v. Nicholson, 20 Vet. App. 79 (2006), 
held that an examination is required in service connection 
claims when (1) there is evidence of a current disability, 
(2) evidence establishing an "in-service event, injury or 
disease," or a disease manifested in accordance with 
presumptive service connection regulations occurred which 
would support incurrence or aggravation, (3) an indication 
that the current disability may be related to the in-service 
event, and (4) insufficient evidence to decide the case.

The Board concludes an examination is not needed in this case 
because the only evidence indicating the veteran "suffered 
an event, injury or disease in service" is his own lay 
statements.  The veteran's essential contentions are that 
exposure to herbicides in service caused both hypertension 
and a prostate disability.  The Board notes that the 
regulations governing presumptive service connection for 
herbicide exposure related disabilities provide an exclusive 
list of disabilities that does not include hypertension or 
prostate disabilities, excepting only prostate cancer.  The 
veteran's contentions are insufficient to trigger VA's duty 
to provide an examination.  The U.S. Court of Appeals for 
Veterans Claims has held, in circumstances similar to this, 
where the supporting evidence of record consists only of a 
lay statement, that VA is not obligated, pursuant to 
5103A(d), to provide an appellant with a medical nexus 
opinion.  See Duenas v. Principi, 18 Vet. App. 512, 519 
(2004) (finding no prejudicial error in Board's statement of 
reasons or bases regarding why a medical opinion was not 
warranted because there was no reasonable possibility that 
such an opinion could substantiate the veteran's claim 
because there was no evidence, other than his own lay 
assertion, that " 'reflect[ed] that he suffered an event, 
injury[,] or disease in service' that may be associated with 
[his] symptoms").  See also Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. 
Cir. 2003) (holding that 3.159(c)(4)(i) is not in conflict 
with § 5103A(d) and evidence of record "establishing that 
the veteran suffered an event, injury, or disease in 
service," is required to trigger VA's duties pursuant to 
§ 5103A(d)); Wells v. Principi, 326 F.3d 1381, 1384 (Fed. 
Cir. 2003) (holding that the Secretary's obligations under 
§ 5103A to provide a veteran with a medical examination or to 
obtain a medical opinion is triggered if the evidence of 
record demonstrates "some casual connection between his 
disability and his military service").  

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran in claims for increased ratings.  Green v. Derwinski, 
1 Vet. App. 121 (1991).  In addition, where the evidence of 
record does not reflect the current state of the veteran's 
disability, a VA examination must be conducted.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) 
(2007).

The veteran has challenged the noncompensable rating assigned 
to his erectile dysfunction.  Under the law, service 
connection for the existence of erectile dysfunction merits 
only the noncompensable rating assigned.  A compensable 
rating is warranted only in those situations where the 
dysfunction is accompanied by some loss or destruction of the 
substance of the penis, which is clearly not the case here.  
The Board concludes that an examination is not necessary in 
this case.

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Service Connection

The veteran contends that he is entitled to service 
connection for hypertension and a prostate disability as the 
result of herbicide exposure in service.  For the reasons 
that follow, the Board concludes that service connection is 
not warranted.

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
active service.  38 U.S.C.A. § 1110.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after 
discharge is required to support the claim.  Id.  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The veteran bears diagnoses of hypertension and prostatitis 
as recorded in his VA treatment records.  The existence of 
current disabilities has been established and the Board will 
turn in inservice incurrence.

The Board has reviewed the veteran's service medical records.  
There is no indication that the veteran had any sort of 
complaints, treatment or diagnoses of diseases or 
disabilities of the cardiovascular system or the prostate 
during service.  As such, the Board concludes that service 
connection on a direct basis is not warranted.  See id.  

The veteran's contentions in these claims revolve around his 
exposure to Agent Orange during military service in Korea.  
The Department of Defense acknowledges the use of herbicides 
for specific units that served in areas along the DMZ in 
Korea between April 1968 and July 1969.  See e.g., VHA 
Directive 2000-027 (September 5, 2000).  While the record 
does not reveal that the veteran was indeed exposed to 
herbicides in Korea, the Board concludes that resolution of 
this question is not necessary to reach a disposition.

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected, if the requirements of 38 C.F.R. § 
3.307(a) are met, even if there is no record of such disease 
during service: chloracne or other acneform diseases 
consistent with chloracne, Hodgkin's disease, multiple 
myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers, diabetes mellitus and soft- 
tissue sarcomas.  38 C.F.R. § 3.309(e).  Hypertension and 
prostatitis are not covered by this regulation.  Further, 
there is no evidence establishing a direct link between any 
current hypertension and/or prostatitis and herbicide 
exposure. See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 
1994).

The Board acknowledges that the veteran is competent to give 
evidence about what he experienced; for example, he is 
competent to report that he experiences certain symptoms.  
See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  See Rucker v. Brown, 10 
Vet. App. 67, 74 (1997).  He is not, however, competent to 
diagnose any medical disorder or render an opinion as to the 
cause or etiology of any current disorder because he does not 
have the requisite medical knowledge or training.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  His word 
alone is not competent evidence to support the proposition 
that his current disabilities are related to service.  

Finally, where a veteran served continuously for 90 days or 
more during a period of war, or during peacetime service 
after December 31, 1946, and hypertension becomes manifest to 
a degree of 10 percent within 1 year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  There is 
no evidence to show that the veteran had hypertension within 
one year of service.  He cannot benefit from this presumption 
either.  See id.  

The evidence on file demonstrates that both disabilities were 
discovered long after service discharge and there is no 
competent medical evidence linking such to a disease, injury 
or event of service to include any claimed herbicide 
exposure.  Combee, supra. 

In light of the foregoing, the Board finds that there is no 
evidence to show that the veteran incurred either 
hypertension or prostatitis inservice.  Neither condition is 
currently covered by the presumptions granted under 38 C.F.R. 
§ 3.309.  As such, the Board finds that the preponderance of 
the evidence is against the veteran's claim.  Consequently, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55 (1990).

III. Increased Ratings

The veteran contends that he is entitled to an initial, 
compensable rating for his erectile dysfunction.  For the 
reasons that follow, the Board concludes that an increased 
rating is not warranted.

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his or her ability to function under the 
ordinary conditions of daily life, including employment, by 
comparing his or her symptomatology with the criteria set 
forth in the Schedule for Rating Disabilities.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity 
resulting from such diseases and injuries and the residual 
conditions in civilian occupations.  Generally, the degree of 
disabilities specified are considered adequate to compensate 
for considerable loss of working time from exacerbation or 
illness proportionate to the severity of the several grades 
of disability.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2007); 
38 C.F.R. § 4.1 (2007).  Separate diagnostic codes identify 
the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  However, the evaluation of 
the same disability under various diagnoses, known as 
pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2007). 

Initially, the Board notes that the veteran's service-
connected erectile dysfunction is compensated under the 
provisions of 38 U.S.C.A. § 1114(k), which provides special 
monthly compensation on account of loss of use of a creative 
organ.  The rating schedule is based on average impairment of 
earning capacity resulting from such injuries in civil 
occupations.  38 U.S.C.A. § 1155 (West 2002).  It does not 
provide a compensable rating for erectile dysfunction.  38 
C.F.R. § 4.31 (2007).  It provides a 30 percent rating for 
removal of half or more of the penis. 38 C.F.R. § 4.115b, 
Code 7520 (2007).  It provides a 20 percent rating for 
removal of the glans of the penis.  38 C.F.R. § 4.115b, Code 
7521 (2007).  It provides a 20 percent rating for deformity 
of the penis with a loss of erectile power.  38 C.F.R. 
§ 4.115b, Code 7522 (2007).  In this case, there is no 
competent medical evidence of deformity of the penis or that 
the glans or more of the penis has been removed, and the 
veteran does not contend otherwise.  The Board notes that the 
veteran has undergone two direct vision internal 
urethrotomies; however this type of surgery is an "incision 
of the urethra, usually for relief of a stricture."  
Dorland's Illustrated Medical Dictionary 1991 (30th ed. 
2003).  There is no indication that any penile tissue is 
removed.  Consequently, while the condition meets the 
requirements for special monthly compensation, it does not 
approximate any applicable criteria for a compensable 
evaluation under the rating schedule.  Therefore, a non-
compensable evaluation must be assigned.  38 C.F.R. § 4.31.

As there is no competent medical evidence that any of the 
applicable criteria for a compensable rating have been met, 
the Board finds that the preponderance of the evidence is 
against the claim, the benefit of the doubt doctrine is not 
applicable, and the appeal must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, supra.

IV. Timeliness of VA Form 9

The Board's authority to review an adverse RO decision is 
initiated upon a claimant's submission of a Notice of 
Disagreement (NOD) and completed by a substantive appeal 
after a Statement of the Case (SOC) has been furnished.  38 
U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  It is well-
established judicial doctrine that any statutory tribunal 
must ensure that it has jurisdiction over each issue before 
adjudicating the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the court, tribunal or 
any party, sua sponte, at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a substantive appeal.  38 U.S.C.A. 
§ 7105(d)(3); 38 C.F.R. § 20.101(d).

The threshold question is whether the veteran has submitted a 
timely substantive appeal.  As noted above, appellate review 
is initiated by an NOD and completed by a substantive appeal 
after an SOC is furnished by the RO.  38 U.S.C.A. § 7105(a); 
38 C.F.R. § 20.200.  Proper completion and filing of a 
substantive appeal are the last actions a claimant needs to 
take to perfect an appeal.  38 C.F.R. § 20.202.  The NOD and 
the substantive appeal must be filed with the VA office that 
entered the determination with which disagreement has been 
expressed.  38 U.S.C.A. § 7105(b)(1); 38 C.F.R. § 20.300.  

After an NOD is filed, an SOC is to be prepared unless the 
benefit being sought is granted in full.  38 U.S.C.A. § 
7105(d)(1).  The SOC is to be forwarded to the claimant at 
his or her most recent address of record, with a copy 
provided to the claimant's representative.  38 C.F.R. § 
19.30(a).  

Thereafter, a claimant must file a substantive appeal.  A 
substantive appeal consists of a properly completed VA Form 9 
or correspondence containing the necessary information.  38 
C.F.R. § 20.202.  The substantive appeal must be filed within 
60 days from the date the SOC is mailed or within the 
remainder of the one-year time period from the date of 
mailing of notice of the initial determination being 
appealed, whichever ends later.  38 U.S.C.A. § 7105(d)(3); 38 
C.F.R. § 20.302(b).

Except as provided in 38 C.F.R. § 20.302, the filing of 
additional evidence after the receipt of notice of an adverse 
determination does not extend the time limit for initiating 
or completing an appeal from that determination.  38 C.F.R. § 
20.304. Except in the case of simultaneously contested 
claims, if (i) a claimant submits additional evidence within 
one year of the date of mailing of the notification of the 
determination being appealed, and (ii) that evidence 
requires, in accordance with 38 C.F.R. § 19.31, that the 
claimant be furnished a supplemental statement of the case, 
then the time to submit a substantive appeal shall end not 
sooner than 60 days after such supplemental statement of the 
case is mailed to the appellant, even if the 60-day period 
extends beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2).

In this case, the veteran had filed a petition to reopen a 
claim for service connection for dental trauma.  The claim 
was denied in an October 2002 rating decision and the veteran 
was notified of this decision and his appellate rights in 
November 2002.  The veteran filed a Notice of Disagreement on 
the dental trauma issue in March 2003.  The veteran relocated 
to St. Louis, Missouri and notified VA of his new address in 
April 2003.  The RO sent him a Statement of the Case at his 
St. Louis address which denied the claim on March 3, 2004.

Under the circumstances described above, the veteran must 
have perfected his appeal to the Board within sixty days 
following notice of the SOC, specifically on May 3, 2004, as 
such date would have been later than the alternative deadline 
of one-year following the November 2002 notice of the October 
2002 RO denial.  He did not do so.  One piece of 
correspondence was received by the RO in this period.  The 
April 2004 statement indicated that the veteran wished to 
file a Notice of Disagreement to the January 2004 rating 
decision, concerning the rating for erectile dysfunction and 
the amount of special monthly compensation.  There was no 
mention of dental trauma.  The veteran also points to a 
statement received on May 18, 2004, as proof that he had 
filed a substantive appeal, stating that the veteran had 
selected a Decision Review Officer to handle his appeal.  
This document not only fails to mention the dental claim, it 
falls outside the period to perfect the appeal by more than 
two weeks.  There was no mention of the issue of the petition 
to reopen the claim for service connection for dental trauma 
until an August 2004 statement when the veteran inquired into 
the status of his appeal.  Within days, the veteran filed a 
VA Form 9.  

The RO notified the veteran in an August 2004 letter that his 
substantive appeal was untimely, and provided the pertinent 
laws and regulations to them at that time.  The veteran then 
perfected an appeal of this determination.  

The record does not contain any statement by the veteran or 
his representative alleging any error of law or fact 
regarding the issue of reopening the claim for dental trauma 
following the issuance of the SOC dated March 2004 until the 
inquiry about the claim status in August 2004.  See 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.302(b).  The veteran did not 
file either a VA Form 9 or a statement that could be 
construed as a substantive appeal on or before May 2, 2004.  
The Board further notes that there are no communications 
prior to or following the expiration of the appeal period 
which could be construed as a request for extension of time 
to file a substantive appeal.  See 38 U.S.C.A. § 7105(d)(3); 
38 C.F.R. § 20.303.  Neither the veteran nor his 
representative have indicated that his failure to timely file 
a substantive appeal was due to good cause.

The veteran was properly provided notice of his appellate 
rights.  There is no apparent excuse for his failure to file 
a timely appeal.  Absent a timely substantive appeal, an 
appeal was not perfected on the denial of the petition to 
reopen the claim for service connection for dental trauma, 
and the Board is without jurisdiction to adjudicate the 
claim.  He can refile this claim at any time based on the 
submission of new and material evidence.

V. Special Monthly Compensation

The veteran contends that he should be given special monthly 
compensation (SMC) at the rate provided in 38 U.S.C.A. 
§ 1114(r)(2) instead of the rate provided under 38 U.S.C.A. 
§ 1114(k).  The Board notes that the rate under (r)(2) is 
provided to veterans in need of regular aid and attendance in 
addition to several other requirements.  For the following 
reasons, the Board concludes that the veteran is not entitled 
to special monthly compensation for regular aid and 
attendance and that SMC at the rate provided in 38 U.S.C.A. 
§ 1114(r)(2) is not warranted.

Special monthly compensation is payable to a veteran with 
specific combinations of service- connected disabilities, who 
is housebound, or whose service- connected disabilities leave 
him/her so helpless as to be in need of regular aid and 
attendance.  38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.

In order to establish entitlement to SMC based on the need 
for regular aid and attendance, the claimant must be a 
patient in a nursing home on account of mental or physical 
incapacity; or be blind or so nearly blind as to have 
corrected visual acuity in both eyes of 5/200 or less or 
concentric contraction of the visual field to 5 degrees or 
less; or have a factual need for regular aid and attendance 
of another person.  38 U.S.C.A. §§ 1114(l), 1502, 1521; 38 
C.F.R. §§ 3.350(b)(3), 3.351(b). For SMC, these criteria must 
be met due to service-connected disabilities.  Id.  
Preliminarily, the Board notes that the veteran is not blind 
and does not reside in a nursing home.

Determinations as to the factual need for aid and attendance 
must be based on actual requirements of personal assistance 
from others.  In making such determinations, consideration is 
given to such conditions as: inability of the claimant to 
dress or undress self or to keep self ordinarily clean and 
presentable, frequent need to adjust prosthetic or orthopedic 
appliances which by reason of the particular disability 
cannot be done without aid, inability to feed self through 
loss of coordination of upper extremities or through extreme 
weakness; inability to attend to the wants of nature; or 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  
38 C.F.R. § 3.352(a).  It is not required that all of the 
disabling conditions enumerated in this paragraph be found to 
exist before a favorable rating may be made; the particular 
personal functions, which the claimant is unable to perform, 
should be considered in connection with the condition as a 
whole, and the need for aid and attendance must only be 
regular, not constant.  Id.  For a favorable rating, at a 
minimum, one of the enumerated factors must be present.  
Turco v. Brown, 9 Vet. App. 222, 224-5 (1996).

Service connection is currently in effect for urethral 
stricture disease with urinary tract infections and erectile 
dysfunction and for the residual scar of a stab wound to the 
abdomen.  The veteran's claims file, including past 
evaluations of his service connected disabilities and his VA 
treatment records from 2004 and 2005, show that the veteran 
does not have an inability to dress or undress himself or to 
keep himself ordinarily clean and presentable, has no 
prosthetic or orthopedic appliances, nor do his service 
connected disabilities have any effect on the coordination or 
strength of upper extremities.  

An October 2004 treatment note indicates that the veteran has 
diminished strength and reflexes of the lower extremities and 
significant back difficulties.  These have been attributed to 
repeated falls and are not service-connected.  

A March 2005 treatment note states that the veteran had 
recently suffered a cerebrovascular accident with left sided 
weakness.  Additionally, the veteran's service connected 
urethral stricture was resulted in the placement of an 
indwelling catheter.  The veteran can and does manage this 
catheter independently.  He developed incontinence during 
rehabilitation for his cerebrovascular accident when the 
catheter was removed.  There is no indication that, in 
ordinary circumstances, that the veteran is incapable of 
attending to the wants of nature.  

Finally, the Board notes that the evidence does not show 
incapacity, physical or mental, which requires care and 
assistance on a regular basis to protect the claimant from 
hazards or dangers incident to his or her daily environment.  

In sum, the Board finds that the evidence does not show that 
the veteran has any of the enumerated factors identified by 
38 C.F.R. § 3.352(a).  As such, the Board concludes that the 
criteria for SMC for regular aid and attendance are not met.  
See Turco, supra.  Entitlement to SMC at the rate provided in 
38 U.S.C.A. § 1114(r)(2) must be denied.


ORDER

Entitlement to service connection for hypertension claimed as 
the result of herbicide exposure is denied.

Entitlement to service connection for prostatitis claimed as 
the result of herbicide exposure is denied.

Entitlement to an initial compensable rating for erectile 
dysfunction is denied.

Whether a timely substantive appeal was received as to the 
October 2002 rating decision which, in part, denied reopening 
for a claim of service connection for dental trauma is 
denied.

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or housebound status is 
denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


